Hall, Judge.
I concur in the opinion with the judge below, that the present action cannot be supported. By the common law, joint tenants and tenants in common had no remedy against each other, where one alone received the whole profits of the estate, for he could' not *234be charged as bailiff or receiver to his companion. (Co. 17'a a. 186 a. 200 b.) By the 4tli and 5tb of Anne, clu 16. the action or account is given in such cases; but that st^u^;eJ for that purpose, is not. in force here. If it was, it would afford no support to the present action. If there"had been an express promise, the case would be different; but the law will not imply one. (Bac. Mr. Assumpsit.” ’A.) In case of an ouster by one tenant in common, after judgment for the other'in ejectment, trespass would lie for the mesne ‘profits, (3 Wils. 118.); but I think there can be no authority found in support of this action. The case is a hard one, but it is. not in our power to alter the law. I, therefore, think judgment must be given for the defendant.
Henderson, Judge, was of the same opinion.